ON SECOND PETITION FOR REHEARING.
This case is again before us on petition for a rehearing, in which it is insisted (1) that this court overlooked one ground of petitioner's motion to dismiss the appeal because the assignments of errors did not comply with the rules of this court, *Page 388 
and (2) that the court erred in taxing the costs of the appeal against Mrs. Reynolds.
After an examination of this petition, we are of the opinion that it is not well made and must be denied.
1. The first step in this court is a determination of whether the court had jurisdiction, and we held that it did not; hence we did not reach the position of considering the assignments of errors, and the motion on this proposition must be overruled.
2. We think the cost was properly taxed against Mrs. Reynolds, as she obtained a void judgment against Davenport Bros., from which they had a right to appeal and have it set aside; therefore the petition for a rehearing is denied.
Faw, P.J., and DeWitt, J., concur.